MEMORANDUM**
Plaintiff Paul S. Perez appeals from a denial of disability benefits. We review the denial de novo, see Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.1999) (stating standard of review), and affirm.
The administrative law judge (ALJ) gave specific and legitimate reasons, supported by substantial evidence in the record, for rejecting Dr. Urban’s opinion. See Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1298-99 (9th Cir. 1999) (discussing when ALJ may reject opinion of examining doctor in face of contradictory opinion from another doctor).
At the time of Plaintiff’s injury in 1985, the doctors who examined him found no signs of neurological damage. That fact is consistent with Dr. McKnight’s conclusion — contrary to Dr. Urban’s opinion— that Plaintiff’s impairment was “quite mild” on and before March 31, 1988, his last insured date. There was no medical evidence of any mental difficulties before Plaintiff was examined by Dr. Urban in 2000.
Additionally, Plaintiffs wife testified that his condition had worsened since 1989. This first-hand testimony ran counter to Dr. Urban’s speculation that Plaintiffs condition had improved over time. The wife’s testimony that she was unaware of a problem until recently also is consistent with Dr. McKnight’s conclusion that Plaintiffs impairment was mild at the relevant time.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.